DECISION AND JUDGMENT ENTRY
{¶ 1} In this petition for a writ of habeas corpus, relator, David S. Hayes, asserts that he is unlawfully imprisoned and restrained in the Correctional Treatment Facility located in Toledo, Lucas County Ohio. Appellant contends that his six month sentence *Page 2 
imposed by the Lucas County Court of Common Pleas for his conviction on two counts of illegal processing of drug documents expired "on or about July 3, 2007."
 {¶ 2} On January 2, 2007, the Lucas County Court of Common Pleas sentenced appellant to six months in prison for each of his convictions, with each sentence to be served concurrent to the other. Relator was given credit for the one day that he served in jail. On February 12, 2007, relator filed a motion for judicial release in the Lucas County Court of Common Pleas.
 {¶ 3} Subsequently, relator was found guilty in the Wood County Court of Common Pleas on one count of attempted deception to obtain a dangerous drug and, on April 27, 2007, was sentenced to four years of community control, which included 180 days of electronic home monitoring. At that point, relator was incarcerated in the Wood County Jail.
 {¶ 4} On April 30, 2007, the Lucas County Court of Common Pleas granted relator's motion for judicial release, ordered him to be placed on community control for five years and to 90 days of treatment at the Correctional Treatment Facility. However, relator was held in the Wood County Jail from April 27 until June 13, 2007, when he was finally transferred to the Correctional Treatment Facility. Due to the fact that the 90 days at the Correctional Treatment Facility would exceed the six month sentence originally imposed by the Lucas County Court of Common Pleas, relator filed, on June 12, 2007, a motion in that court to modify his sentence to 30 days in the Correctional Treatment Facility. The court denied appellant's motion. *Page 2 
 {¶ 5} It is clear that appellant should have been credited with the time spent in the Wood County Jail from April 27 to June 13, 2007. SeeState v. Napier, 93 Ohio St.3d 646, 2001-Ohio-1890. Therefore, respondents, James Telb, Sheriff of Lucas County and Bernard Hite, Director of the Correctional Treatment Facility, are ordered to release David S. Hayes forthwith. Costs assessed to respondents.
WRIT GRANTED.
Peter M. Handwork, J., William J. Skow, J., Thomas J. Osowik, J., CONCUR. *Page 1